DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third endoscope” as recited in Claims 9, 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the following terms, which are trade names or marks used in commerce, have been noted in this application:
“MatriScope System” on page 4
“MI-eye” on page 7
“DX: Scope” on page 7
The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 2-14 are objected to because of the following informalities: Claims 2-14 recite “the operating visualization systems”.  This phrase should be “the operation visualization system” to correspond to the system disclosed in Claim 1.  
Claim 10 is objected to because of the following informalities: Claim 10 recites “wherein said first position, said second position, and said third position comprises”.  This phrase should be “wherein said first position, said second position, and said third position comprise”.
Claims 12-13 are objected to because of the following informalities: Claim 13 recites “said adjustable secure arm comprises more than one adjustable secure arm”.  For clarity, it is suggested that Claim 12 be amended to read “said stabilizing component comprises at least one adjustable secure arm” and Claim 13 be amended to read “said at least one adjustable secure arm comprises more than one adjustable secure arm” or similar.
Claim 14 is objected to because of the following informalities: Claim 14 recites “a connected securement support (26)”.  While the use of the reference character is proper, it is not consistent with the style of the remaining claims.  For clarity, the reference character should be removed from Claim 14 or additional reference characters should be added to structural elements throughout the claims.
Claims 15, 18, 20 are objected to because of the following informalities: Claims 15, 18, 20 recite “live viewing”.  This phrase should be “viewing in real-time”, “viewing live”, or similar.
Claim 19 is objected to because of the following informalities: Claim 19 recites “wirelessly connecting or wired connecting”.  The phrase “wired connecting” does not clearly indicate the relationship between the elements.  For clarity, it is suggested that the limitation be amended to read “the step of connecting wirelessly or via a wire” or similar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a stabilizing component for said first endoscope with said first camera and said second endoscope with said second camera”.  This limitation is indefinite because the word “for” does not clearly indicate the position or function of the stabilizing component.  It is unclear if “for” is being used in this case to describe a connection between the stabilizing component and the first and second endoscopes or to describe a function of the stabilizing component with respect to the first and second endoscopes.
Claim 14 recites “said stabilizing component comprises a connected securement support (26) for said first camera and said second camera”.  This limitation is indefinite because the word “for” does not clearly indicate the position or function of the connected securement support.  It is unclear if “for” is being used in this case to describe a connection between the connected securement support and the first and second cameras or to describe a function of the connected securement support with respect to the first and second cameras.
Claim 19 recites “wirelessly connecting or wired connecting said first and second image to a display”.  This limitation is indefinite because it is unclear how the first and second images, as intangible elements, may be connected to a display via a wire.  While images may be transmitted to a display via one of the described connection methods, no structure has been provided which connects to the display to allow for the transfer of the image data.  For the remainder of this Action, it is assumed that the connection is formed between the first and second cameras and the display such that the first and second images can be provided to the display wirelessly or via a wire.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190008367 A1 by Ishikawa et al. (hereinafter “Ishikawa”).
Regarding Claim 1, Ishikawa discloses an operating visualization system (surgical system 1; [0029]; Fig. 1) comprising: a first endoscope (endoscope mounted on arm 22; [0032]) with a first camera (imager 2241; [0036]; Fig. 2) placed at a first position near a surgical target area of a patient (distal end of endoscope arm 22 inserted into the body of a patient P; [0036]; Fig. 1); a second endoscope (endoscope mounted on arm 23; [0032]) with a second camera (imager 2341; [0036]; Fig. 2) placed at a second position near said surgical target area of said patient (distal end of endoscope arm 23 inserted into the body of a patient P; [0036]; Fig. 1); a first image from said first camera at said first position of said surgical target area of said patient (image captured by imager 2241); a second image from said second camera at said second position of said surgical target area of said patient (image captured by imager 2341; [0033, 36]); and a first and second live-view image display of said first image and said second image of said surgical target area of said patient (display apparatus 30; [0033]; Fig. 1).
Regarding Claim 2, Ishikawa discloses the operating visualization systems as described in claim 1.  Ishikawa further discloses wherein said first endoscope is placed in a first portal (distal end of endoscope arm 22 inserted into the body of a patient P; [0036]; Fig. 1) and wherein said second endoscope is placed in a second portal (distal end of endoscope arm 23 inserted into the body of a patient P; [0036]; Fig. 1).
Regarding Claim 3, Ishikawa discloses the operating visualization systems as described in claim 1.  Ishikawa further discloses wherein said patient is chosen from an animal, a mammal, and a human (surgery is performed on patient P; [0032]; Fig. 1).
Regarding Claim 6, Ishikawa discloses the operating visualization systems as described in claim 1.  Ishikawa further discloses wherein said first and second live-view image display comprises a synthesized image of said first and second live-view images (composite image generated from imagers 2241-2441 for display; [0039]; Fig. 2).
Regarding Claim 7, Ishikawa discloses the operating visualization systems as described in claim 1.  Ishikawa further discloses wherein said first and second endoscopes are wired to said first and second live-view image display (wire connection between patient-side cart 20 and display apparatus 30; [0030]; Fig. 1).
Regarding Claim 8, Ishikawa discloses the operating visualization systems as described in claim 1.  Ishikawa further discloses wherein said first and second endoscopes are wirelessly connected to said first and second live-view image display (wireless network connection between patient-side cart 20 and display apparatus 30; [0030]; Fig. 1).
Regarding Claim 9, Ishikawa discloses the operating visualization systems as described in claim 1.  Ishikawa further discloses a third endoscope (endoscope mounted on arm 24; [0032]) with a third camera (imager 2441; [0036]; Fig. 2) placed at a third position near said surgical target area of said patient (distal end of endoscope arm 24 inserted into the body of a patient P; [0036]; Fig. 1).
Regarding Claim 11, Ishikawa discloses the operating visualization systems as described in claim 1.  Ishikawa further discloses a stabilizing component for said first endoscope with said first camera and said second endoscope with said second camera (endoscope arms 22 and 23; [0032]; Fig. 2).
Regarding Claim 12, Ishikawa discloses the operating visualization systems as described in claim 11.  Ishikawa further discloses wherein said stabilizing component comprises an adjustable secure arm (endoscope arms 22 and 23; [0032]; Fig. 2).
Regarding Claim 13, Ishikawa discloses the operating visualization systems as described in claim 12.  Ishikawa further discloses wherein said adjustable secure arm comprises more than one adjustable secure arm (endoscope arms 22 and 23; [0032]; Fig. 2).
Regarding Claim 14, Ishikawa discloses the operating visualization systems as described in claim 11.  Ishikawa further discloses wherein said stabilizing component comprises a connected securement support for said first camera and said second camera (joints 221-223 and 231-233 provided in endoscope arms 22 and 23; [0032]; Fig. 2).
Regarding Claim 15, Ishikawa discloses a method of digitally visualizing an endoscopic operation comprising the steps of: providing a surgical target area of a patient (predetermined part in the body of patient P; [0032]); inserting a first endoscope (endoscope mounted on arm 22; [0032]) with a first camera (imager 2241; [0036]; Fig. 2) placed at a first position near said surgical target area of said patient (distal end of endoscope arm 22 inserted into the body of a patient P; [0036]; Fig. 1); inserting a second endoscope (endoscope mounted on arm 23; [0032]) with a second camera (imager 2341; [0036]; Fig. 2) placed at a second position near said surgical target area of said patient (distal end of endoscope arm 23 inserted into the body of a patient P; [0036]; Fig. 1); live viewing a first image from said first camera at said first position of said surgical target area of said patient (image captured by imager 2241 displayed by display apparatus 30); live viewing a second image from said second camera at said second position surgical target area of said patient (image captured by imager 2341 displayed by display apparatus 30; [0033, 36]); and performing an operation on said patient while viewing said first and second images (predetermined surgery on the patient; [0030, 33]).
Regarding Claim 16, Ishikawa discloses the method as described in claim 15.  Ishikawa further discloses the step of placing said first endoscope in a first portal (distal end of endoscope arm 22 inserted into the body of a patient P; [0036]; Fig. 1) and placing said second endoscope in a second portal in said patient (distal end of endoscope arm 23 inserted into the body of a patient P; [0036]; Fig. 1).
Regarding Claim 17, Ishikawa discloses the method as described in claim 15.  Ishikawa further discloses wherein said patient is chosen from an animal, a mammal, and a human (surgery is performed on patient P; [0032]; Fig. 1).
Regarding Claim 18, Ishikawa discloses the method as described in claim 15.  Ishikawa further discloses wherein said live viewing said first image and said second image comprises a step chosen from simultaneously live viewing said first image and said second image; alternating a view of said live viewing said first image and said second image; and viewing a synthesized image of said live view of said first image and said second image (composite image generated from imagers 2241-2441 for display; [0039]; Fig. 2).
Regarding Claim 19, Ishikawa discloses the method as described in claim 15. Ishikawa further discloses the step of wirelessly connecting or wired connecting said first and second image to a display (wire connection between patient-side cart 20 and display apparatus 30; [0030]; Fig. 1).
Regarding Claim 20, Ishikawa discloses the method as described in claim 15.  Ishikawa further discloses the steps of: inserting a third endoscope (endoscope mounted on arm 24; [0032]) with a third camera (imager 2441; [0036]; Fig. 2) placed at a third position near said surgical target area of said patient (distal end of endoscope arm 24 inserted into the body of a patient P; [0036]; Fig. 1); and live viewing a third image from said third camera at said third position of said surgical target area of said patient (image captured by imager 2441 displayed by display apparatus 30; [0033, 36]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of US 20180256008 A1 by Nishizawa (hereinafter “Nishizawa”).
Regarding Claim 4, Ishikawa discloses the operating visualization systems as described in claim 1.  Ishikawa does not disclose wherein said first and second live-view image display comprises a simultaneous first and second live-view image display.  However, Nishizawa discloses an endoscope system including endoscopes 10 and 30 with imaging parts 12 and 32 at the distal ends of the respective endoscopes.  Images captured by image sensors in the imaging parts 12 and 32 are displayed on a main monitor 45 according to a control signal from image control part 52.  The monitor 45 switches the display image between images generated by imaging parts 12 and 32 according to a switching input from viewpoint change switch 39 ([0088]; Fig. 1).  The monitor 45 may include a main screen and a sub-screen for displaying images generated by imaging parts 12 and 32 simultaneously and switching the images between the main screen and the sub-screen according to the provided switching input ([0093]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Ishikawa with the configuration disclosed by Nishizawa with the benefit of allowing a surgeon to switch the viewpoint of the display during a treatment procedure (Nishizawa [0073]).
Regarding Claim 5, Ishikawa discloses the operating visualization systems as described in claim 1.  Ishikawa does not disclose wherein said first and second live-view image display comprises an alternating first and second live-view image display.  However, Nishizawa discloses an endoscope system including endoscopes 10 and 30 with imaging parts 12 and 32 at the distal ends of the respective endoscopes.  Images captured by image sensors in the imaging parts 12 and 32 are displayed on a main monitor 45 according to a control signal from image control part 52.  The monitor 45 switches the display image between images generated by imaging parts 12 and 32 according to a switching input from viewpoint change switch 39 ([0088]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Ishikawa with the configuration disclosed by Nishizawa with the benefit of allowing a surgeon to switch the viewpoint of the display during a treatment procedure (Nishizawa [0073]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of US 20200390503 A1 by Casas et al. (hereinafter “Casas”).
Regarding Claim 10, Ishikawa discloses the operating visualization systems as described in claim 9.  Ishikawa does not disclose wherein said first position, said second position, and said third position comprises a posterior view, a lateral view, and an anterior view of said surgical target area of said patient.  However, Casas discloses a surgical system which provides image data for output onto a display 24 including various perspective images of a target bone 10.  As shown in Fig. 1, the system provides anteroposterior, lateral-medial, and axial images from various fiducial 14 positions ([0045-46]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging positions disclosed by Ishikawa with the configuration disclosed by Casas with the benefit of correlating image positions and orientations to the relative body part or parts (Casas [0046]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200221940 A1 
US 20180368656 A1
US 20190388162 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795